DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1, 4, and 5 contains shading that makes the details of the invention difficult to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BONNY et al. (US 10,876,596).
	Regarding claim 1, BONNY discloses a planetary gear mechanism that decelerates rotation input from a motor rotation shaft (125) that rotates about a central axis extending in a vertical direction (left to right of Fig. 2) and outputs the rotation to an outside, the planetary gear mechanism comprising: a sun gear (151) attached to the motor rotation shaft and rotatable about the central axis; a fixed internal gear (135) located radially outside the sun gear; planetary gears (152) that are located radially outside the sun gear (151) and radially inside the fixed internal gear (135) to mesh with the sun gear and the fixed internal gear; a movable internal gear (144) that is located above the fixed internal gear and radially outside the planetary gears to mesh with the planetary gears, and to rotate about the central axis; and a carrier (154) that holds upper and lower surfaces of the planetary gears.
Regarding claim 2, BONNY discloses the carrier (154) individually holds upper surfaces of the planetary gears and lower surfaces of the planetary gears, and includes two carrier holders (154, see Fig. 4, there are left and right halves with the same reference number), having a same shape and opposing each other in a vertical direction; and the carrier holder includes: a flat plate portion (with holes 154e) that extends in a radial direction while opposing an upper surface or a lower surface of the planetary gears; a central hole located at a radial center portion of the flat plate portion and penetrating the flat plate portion in a vertical direction; gear support portions (the interior surface of the flat plate portion) that are located on a radially outer side of the central hole on the flat plate portion, are arranged at equal or substantially equal angles in a circumferential direction, and individually support the planetary gears; a connector (154c) located between the gear support portions in a circumferential direction of the flat plate portion and extending in a vertical direction; and a connector receiving portion (154f) which is located between the gear support portions in a circumferential direction of the flat plate portion and to which the connector of another carrier holder opposing each other in a vertical direction is connected.
Regarding claim 3, BONNY discloses (see Fig. 4) the carrier includes a carrier lid (one of the parts 154) that holds one of upper and lower surfaces of the planetary gears, and a carrier base that vertically opposes the carrier lid and holds another one of the upper and lower surfaces of the planetary gears; the carrier lid includes: a lid flat plate portion that extends in a radial direction while opposing an upper surface or a lower surface of the planetary gears; a lid central hole located at a radial center portion of the lid flat plate portion and vertically penetrating the lid flat plate portion; lid gear support portions that are located on a radially outer side of the lid central hole on the lid flat plate portion, arranged at equal or substantially equal angles in a circumferential direction, and individually support the planetary gears; and a connector receiving portion which is located between the lid gear support portions in a circumferential direction of the lid flat plate portion and to which the carrier base is connected; and the carrier base includes: a base flat plate portion that extends in a radial direction while opposing an upper surface or a lower surface of the planetary gears; a base center hole located at a radial center of the base flat plat portion and penetrating the base flat portion in the vertical direction; base gear support portions located radially outside the base center hole on the base flat plate portion and arranged at equal or substantially equal angles in the circumferential direction to individually support the planetary gears; and a connector located between the base gear support portions in a circumferential direction of the base flat plate portion, extending in a vertical direction, and connected to the connector receiving portion of the carrier lid.
Regarding claim 4, BONNY discloses (See Figs. 7 and 8) the movable internal gear (244) includes a ceiling (260) located above the carrier; the carrier vertically opposes a portion of a lower surface of the ceiling of the movable internal gear; and an upper protruding portion (255) protrudes upward toward a lower surface of the ceiling.
Regarding claim 8, BONNY discloses each of the planetary gears (152) include: a gear portion (152a, 152b) in which teeth are juxtaposed on an outer peripheral portion; and a rotation shaft (153_ arranged along a central axis of the gear portion and protruding in a vertical direction from an upper surface and a lower surface of the gear portion.
Regarding claim 16, BONNY discloses a geared motor comprising the planetary gear mechanism of claim 1.
Regarding claim 17, BONNY discloses a racing module comprising the geared motor according to claim 16.  The term “racing module” does not have an standardized meaning, and the invention as disclosed by the prior art meets all the limitations of Applicant’s claim 16.  BONNY discloses the geared motor being used on a vehicle are the drive, column 5, lines 30-34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BONNY et al. (US 10,876,596) in view of YAMAZAKI et al. (US 2014/03560027).
Regarding claim 9, BONNY discloses the rotation shaft (153) is made of metal or metal alloy (see col. 3, lines 27-30).
BONNY does not disclose the gear portion being made of metal.
YAMAZAKI discloses a gear train, wherein the gear (81) and its associated shaft (55) is made of metal [0043 and 0084].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to have both the gear and the shaft be made of metal as taught by YAMAZAKI for higher durability (YAMAZAKI, [0084]).
Regarding claim 10, the combination of BONNY-YAMAZAKI discloses the gear portion and the rotation shaft are made of different metals or metal alloys.
Regarding claim 12, the combination of BONNY-YAMAZAKI discloses the gear portion is made of resin (YAMAZAKI, [0084]); and the rotation shaft is made of metal or metal alloy (YAMAZAKI, [0043]).
Allowable Subject Matter
Claims 5-7, 11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659